Exhibit 10.1

 



KATALYST SECURITIES LLC

630 THIRD AVENUE, 5TH FLOOR

NEW YORK, NY 10017

TEL: 212-400-6993 FAX: 212-247-1059

Member: FINRA & SIPC

 

GP NURMENKARI INC.

64 WALL STREET, SUITE 402

NORWALK, CT. 06850

TEL: 212-447-5550

Member: FINRA & SIPC

 

PLACEMENT AGENCY AGREEMENT

 

May 12, 2017

 

Mr. Wael Fayad

Chairman, President and Chief Executive Officer

Enumeral Biomedical Holdings, Inc.

200 CambridgePark Drive

Suite 2000

Cambridge, MA 02140

 

Re:           Enumeral Biomedical Holdings, Inc.

 

Dear Mr. Fayad:

 

This Placement Agency Agreement (“Agreement”) sets forth the terms upon which
Katalyst Securities LLC (“Katalyst”) and GP Nurmenkari Inc. (“GPN”), each a
registered broker-dealer and member of the Financial Industry Regulatory
Authority (“FINRA”) (hereinafter collectively referred to as the “Placement
Agents”), shall be engaged by Enumeral Biomedical Holdings, Inc., a publicly
traded Delaware corporation (hereinafter referred to as the “Company”), to act
as the co-exclusive Placement Agents in connection with the private placement
(the “Offering”) of the securities of the Company referred to below. The initial
closing of the Offering will be conditioned upon and acceptance of subscriptions
for the Minimum Amount (as defined below) and the certain other conditions
described herein.

 

1.            Appointment of Placement Agents.

 

(a)                On the basis of the written and documented representations
and warranties of the Company provided herein, and subject to the terms and
conditions set forth herein, the Placement Agents are hereby appointed as the
co-exclusive Placement Agents of the Company during the Offering Period (as
defined in Section 1(b) below) to assist the Company in finding qualified
subscribers for the Offering. The Placement Agents may offer the securities
through other broker-dealers who are FINRA members (collectively, the “Sub
Agents”) and each Placement Agent may reallow all or a portion of the Broker
Compensation (as defined in Section 3(b) below) it receives to such other Sub
Agents or pay a finders or consultant fee as allowed by applicable law provided,
however, that the engagement of any such Sub Agent will be subject to the
written consent of the Company, which shall not be unreasonably withheld,
conditioned or delayed and shall be provided within two business days of the
Company’s receipt of notice. On the basis of such representations and warranties
and subject to such terms and conditions, the Placement Agents hereby accept
such appointment and agree to perform the services hereunder diligently and in
good faith and in a professional and businesslike manner and in compliance with
applicable law and to use their reasonable best efforts to assist the Company in
finding subscribers for the securities who qualify as “accredited investors,” as
such term is defined in Rule 501 of Regulation D. The Placement Agents have no
obligation to purchase any of the securities or sell any securities. Unless
sooner terminated in accordance with this Agreement, the engagement of the
Placement Agents hereunder shall continue until the later of the Termination
Date or the Final Closing (as defined below).

 

Placement Agency Agreement (PIPE)

Page 1



 

 

The Offering is for the private placement of a minimum of $500,000 (the “Minimum
Offering”) and a maximum of $3,000,000 (the “Maximum Offering”) of Units of
securities (the “Units” or “Securities”), plus up to an additional $600,000 of
Units (the “Over-Allotment”) to cover over-subscriptions, issued by Enumeral
Biomedical Holdings, Inc., a Delaware corporation (the “Company”), at a purchase
price of $1,000 per Unit (the “Purchase Price”). Each Unit consists of (i) one
Senior Secured Convertible Promissory Note of the Company in the face amount of
$1,150 (each a “Note” and collectively, the “Notes”) with a term of twelve (12)
months from the initial closing date of the Offering (“Maturity”) bearing
interest at a rate of twelve percent (12%) per annum, and (ii) one warrant,
substantially in the form of Exhibit A hereto (the “Warrant”), representing the
right to purchase Eleven Thousand Five Hundred (11,500) shares of the Company’s
common stock, par value $0.001 per share (“Common Stock”), exercisable for a
period of five (5) years from issuance at an exercise price of $0.10 per share.
Each Note is convertible into shares of Common Stock (the “Conversion Shares”)
at a conversion price and on the other terms set forth in the Subscription
Agreement (as defined below) included in the Subscription Documents (as defined
below). The minimum subscription is Fifty Thousand Dollars ($50,000) (50 Units),
provided, however, that subscriptions in lesser amounts may be accepted by the
Company in its sole discretion.

 

(b)               Placement of the Units by the Placement Agents will be made on
a reasonable best efforts basis. The Company agrees and acknowledges that the
Placement Agents are not acting as underwriters with respect to the Offering and
the Company shall determine the purchasers in the Offering in its sole
discretion. The Units constituting the Maximum Offering and the Over Allotment
will be offered by the Company to potential subscribers, which may include
related parties of the Placement Agents or the Company through May 19, 2017 (the
“Initial Offering Period”), which date may be extended by the mutual agreement
of the Company and the Placement Agent, (including extensions, the “Offering
Period”). The date on which the Offering is terminated shall be referred to as
the “Termination Date”. The Closing (as defined below) of the Offering may be
held up to ten days after the Termination Date.

 

(c)                The Company shall only offer Units to and accept
subscriptions from or sell Units to, persons or entities that qualify as (or are
reasonably believed to be) “accredited investors,” as such term is defined in
Rule 501(a) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Act”).

 

(d)               The offering of Units will be made by the Placement Agents on
behalf of the Company solely pursuant to the Subscription Agreement (as defined
below) and the Exhibits to the Subscription Agreement, including, but not
limited to, and to the extent applicable, a Registration Rights Agreement, the
Warrant, the Note, a Security Agreement and any documents, agreements,
supplements and additions thereto (collectively, the “Subscription Documents”),
which at all times will be in form and substance reasonably acceptable to the
Company and its counsel and the Placement Agents and their counsels and contain
such legends and other information as the Company and its counsel and the
Placement Agents and their counsels, may, from time to time, deem necessary and
desirable to be set forth therein.

 

(e)                With respect to the Offering, the Company shall provide the
Placement Agents, on terms set forth herein, the right to offer all of the
available Units being offered during the Offering Period (subject to prior offer
and sale of some of the Units, if applicable). It is understood that no sale
shall be regarded as effective unless and until accepted by the Company. The
Company may, in its sole discretion, accept or reject, in whole or in part, any
prospective investment in the Units or allot to any prospective subscriber less
than the number of Units that such subscriber desires to purchase. Purchases of
Units may be made by each Placement Agent and any selected sub-dealers and their
respective officers, directors, employees and affiliates and by the officers,
directors, employees and affiliates of the Company (collectively, the
“Affiliates”) for the Offering and such purchases will be made by the Affiliates
based solely upon the same information that is provided to the investors in the
Offering.

 

Placement Agency Agreement (PIPE)

Page 2



 

 

2.            Representations, Warranties and Covenants.

 

A.           Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants to the Placement Agents that, except as
otherwise set forth in the Company’s SEC Filings (as defined in Section 2(A)(b)
below) immediately prior to the closing of the transactions contemplated hereby,
each of the representations and warranties contained in this Section 2 is true
in all respects as of the date hereof and will be true in all respects as of the
Closing Date and any subsequent Closing Dates, as defined under Section 4(e). In
addition to the representations and warranties set forth herein, the Placement
Agents shall be entitled to rely upon the representations and warranties made or
given by the Company to any acquirer of Units in the Offering in any agreement,
certificate, legal opinion or otherwise in connection with an Offering. For
purposes of this Section 2(A), the term Company includes all of the Company’s
subsidiaries (if any).

 

(a)                The Subscription Documents have been and/or will be prepared
by the Company, in conformity with all applicable laws, and in compliance with
Regulation D and/or Section 4(a)(2) of the Act and the requirements of all other
rules and regulations (the “Regulations”) of the SEC relating to offerings of
the type contemplated by the Offering, and the applicable securities laws and
the rules and regulations of those jurisdictions wherein the Placement Agents
notify the Company that the Units are to be offered and sold (including U.S.
states). The Units will be offered and sold pursuant to the registration
exemption provided by Regulation D and/or Section 4(a)(2) of the Act as a
transaction not involving a public offering and the requirements of any other
applicable state securities laws and the respective rules and regulations
thereunder in those United States jurisdictions in which the Placement Agents
notify the Company that the Units are being offered for sale. None of the
Company, its predecessors or its affiliates, or any person acting on its or
their behalf (other than the Placement Agents, their Affiliates or any person
acting on their behalf, in respect of which no representation is made) has taken
nor will it take any action that conflicts with the conditions and requirements
of, or that would make unavailable with respect to the Offering, the
exemption(s) from registration available pursuant to Rule 506(b) of Regulation D
and/or Section 4(a)(2) of the Act and applicable state securities laws, or knows
of any reason why any such exemption would be otherwise unavailable to it.
Neither the Company, nor any of its affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would require registration under the Act of the issuance of the Units, Notes,
Warrants or Broker Warrants (as hereinafter defined). None of the Company, its
predecessors or affiliates has been subject to any order, judgment or decree of
any court of competent jurisdiction temporarily, preliminarily or permanently
enjoining such person for failing to comply with Section 503 of Regulation D or
the equivalent state securities law requirements. The Company has not, for a
period of six months prior to the commencement of the Offering sold, offered for
sale or solicited any offer to buy any of its securities in a manner that would
be integrated with the offer and sale of the Units pursuant to this Agreement,
would cause the exemption from registration set forth in Rule 506 of Regulation
D and state securities laws to become unavailable with respect to the offer and
sale of the Units in the United States. The Common Stock and the shares issued
upon the exercise of the Warrants and Broker Warrants will be quoted on the OTC
Markets, the Nasdaq Stock Market, the NYSE, or such other markets where the
Common Stock will be traded (collectively referred to as the “Principal
Market”). The Company has taken no action designed to, or likely to have the
effect of, terminating the quotation of the Common Stock on the Principal
Market. The Company, on the Closing Date, will be in compliance with all of the
then-applicable requirements for continued quotation of the Common Stock on the
Principal Market.

 

Placement Agency Agreement (PIPE)

Page 3



 

 

(b)               The Subscription Documents, as prepared and contemplated by
the Company, will not and do not include any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. To the knowledge of the Company, none of the statements,
documents, certificates or other items made, prepared or supplied by the Company
with respect to the transactions contemplated hereby contains an untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained therein not misleading in light of the circumstances in
which they were made. There is no fact which the Company has not disclosed in
the Subscription Documents or which is not disclosed in the Company’s SEC
Filings (as defined herein)of which the Company is aware that materially
adversely affects or that could reasonably be expected to have a material
adverse effect on the (i) assets, liabilities, results of operations, condition
(financial or otherwise), or business of the Company or (ii) ability of the
Company to perform its obligations under this Agreement and the other
Subscription Documents (the “Company Material Adverse Effect”). “SEC Filings”
shall mean the reports, schedules, forms, statements and other documents field
by the Company with the SEC on or prior to the date hereof or on or prior to the
applicable Closing Date. Notwithstanding anything to the contrary herein, the
Company makes no representation or warranty with respect to any estimates,
projections and other forecasts and plans (including the reasonableness of the
assumptions underlying such estimates, projections and other forecasts and
plans) that may have been delivered to the Placement Agents or their respective
representatives, except that such estimates, projections and other forecasts and
plans have been prepared in good faith on the basis of assumptions stated
therein, which assumptions were believed to be reasonable at the time of such
preparation. Other than the Company’s SEC Filings, the Company has not
distributed and will not distribute prior to the Closing any offering material
in connection with the offering and sale of the Units, unless such offering
materials are provided to the Placement Agents prior to or simultaneously with
such delivery to the offerees of the Units.

 

(c)                The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and is qualified
and in good standing as a foreign corporation in each jurisdiction in which the
nature of the business conducted by the Company or the property owned or leased
by the Company requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not have a Company
Material Adverse Effect. The Company has all requisite corporate power and
authority to conduct its business as presently conducted and as proposed to be
conducted (as described in the Subscription Documents and/or the SEC Filings),
has all the necessary and requisite documents and approvals from all state
authorities, has all requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Subscription Agreement,
substantially in the form made part of the Subscription Documents (the
“Subscription Agreement”), the Registration Rights Agreement, substantially in
the form made part of the Subscription Documents (the “Registration Rights
Agreement”), the Warrant, substantially in the form made part of the
Subscription Documents (the “Warrant”), the Notes, substantially in the form
made part of the Subscription Documents (the “Notes”), the Security Agreement,
substantially in the form made part of the Subscription Documents (the “Security
Agreement”) and the other agreements, if any, contemplated by the Offering (this
Agreement, the Subscription Agreement, the Registration Rights Agreement, the
Warrant, the Security Agreement, the Notes and the other agreements contemplated
hereby that the Company is required to execute and deliver are collectively
referred to herein as the “Company Transaction Documents”) and subject to
necessary Board and stockholder approvals, to issue, sell and deliver the Notes,
the Warrants, the Conversion Shares and the shares of Common Stock issuable upon
exercise of the Warrants and the Broker Warrants (as hereinafter defined in
Section 3(b)) (the shares of Common Stock issuable upon exercise of the Warrants
and the Broker Warrants are hereinafter referred to collectively as the “Warrant
Shares”) and to make the representations in this Agreement accurate and not
misleading. Prior to the First Closing, as defined under Section 4(e), each of
the Company Transaction Documents and the Offering will have been duly
authorized. This Agreement has been duly authorized, executed and delivered and
constitutes, and each of the other Company Transaction Documents, upon due
execution and delivery, will constitute, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms (i) except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect related to laws affecting creditors’ rights generally, including the
effect of statutory and other laws regarding fraudulent conveyances and
preferential transfers, and except that no representation is made herein
regarding the enforceability of the Company’s obligations to provide
indemnification and contribution remedies under the securities laws and (ii)
subject to the limitations imposed by general equitable principles (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).

 

Placement Agency Agreement (PIPE)

Page 4



 

 

(d)               None of the execution and delivery of or performance by the
Company under this Agreement or any of the other Company Transaction Documents
or the consummation of the transactions in this Agreement or in the Subscription
Documents (including the issuance and sale of the Notes, the Warrants, the
Broker Warrants or the issuance of the Conversion Shares or Warrants Shares
conflicts with or violates, or causes a default under (with our without the
passage of time or the giving of notice), or will result in the creation or
imposition of, any lien, charge or other encumbrance upon any of the assets of
the Company under any agreement, evidence of indebtedness, joint venture,
commitment or other instrument to which the Company is a party or by which the
Company or its assets may be bound, any statute, rule, law or governmental
regulation applicable to the Company, or any term of the Certificate of
Incorporation as in effect on the date hereof or any Closing Date for the
Offering (the “Certificate of Incorporation”) or By-Laws as in effect on the
date hereof or any Closing Date for the Offering (the “By-Laws”) of the Company,
or any license, permit, judgment, decree, order, statute, rule or regulation
applicable to the Company or any of its assets, except in the case of a
conflict, violation, lien, charge or other encumbrance (except with respect to
the Company’s Certificate of Incorporation or By-Laws) which would not, or could
not reasonably be expected to, have a Company Material Adverse Effect. No
consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body is required for the execution and delivery of this
Agreement by the Company and the valid issuance or sale of the Notes, the
Warrants, the Broker Warrants, the Conversion Shares and the Warrant Shares by
the Company pursuant to this Agreement, other than such as have been made or
obtained and that remain in full force and effect, and except for the filing of
a Form D or any filings required to be made under state securities laws, which
shall be timely filed by the Company.

 

(e)                The Company’s financial statements, together with the related
notes, if any, included in the Company’s SEC Filings, present fairly, in all
material respects, the financial position of the Company as of the dates
specified and the results of operations for the periods covered thereby. Such
financial statements and related notes were prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
throughout the periods indicated, except that the unaudited financial statements
omit full notes, and except for normal year-end adjustments. If the financials
for the Company are unaudited financial statements, it states such clearly on
the financials. During the period of engagement of the Company’s independent
certified public accountants, there have been no disagreements between the
accounting firm and the Company on any matters of accounting principles or
practices, financial statement disclosure or auditing scope or procedures. The
Company has made and kept books and records and accounts which are in reasonable
detail and which fairly and accurately reflect the activities of the Company in
all material respects, subject only to year-end adjustments. Except as set forth
in such financial statements or otherwise disclosed in the Subscription
Documents, the Company’s senior management has no knowledge of any material
liabilities of any kind, whether accrued, absolute or contingent, or otherwise,
and subsequent to the date of the Subscription Documents and prior to the date
of the First Closing, it shall not enter into any material transactions or
commitments without promptly thereafter notifying each Placement Agent and the
purchasers in the Offering in writing of any such material transaction or
commitment. The other financial and statistical information with respect to the
Company and any pro forma information and related notes included in the SEC
Filings present fairly the information shown therein on a basis consistent with
the financial statements of the Company included in the SEC Filings. Except as
disclosed in the Subscription Documents, the Company does not know of any facts,
circumstances or conditions which could materially adversely affect its
operations or earnings that have not been fully disclosed in the financial
statements appearing in the SEC Filings or other financial statements appearing
in the SEC Filings or other documents or information provided by the Company.

 

Placement Agency Agreement (PIPE)

Page 5



 

 

(f)                Immediately prior to the First Closing, the Notes, the
Warrants, the Broker Warrants, the Conversion Shares and the Warrants Shares
will have been duly authorized and, when issued and delivered against payment
therefor as provided in the Company Transaction Documents, will be validly
issued, fully paid and nonassessable. No holder of any of the Notes, Warrants,
Broker Warrants, Conversion Shares or Warrants Shares will be subject to
personal liability solely by reason of being such a holder, and except as
described in the Subscription Documents, none of the Notes, Warrants, Broker
Warrants, Conversion Shares or Warrant Shares will be subject to preemptive or
similar rights of any stockholder or security holder of the Company or an
adjustment under any antidilution or exercise rights of any holders of any
outstanding shares of capital stock, options, warrants or other rights to
acquire any securities of the Company. Immediately prior to the First Closing, a
sufficient number of authorized but unissued shares of Common Stock will have
been reserved for issuance upon the conversion of the Notes and exercise of the
Warrants and the Broker Warrants.

 

(g)                Except as described in the Subscription Documents and/or the
Company’s SEC Filings, and as of the date of each Closing: (i) there will be no
outstanding options, stock subscription agreements, warrants or other rights
permitting or requiring the Company or others to purchase or acquire any shares
of capital stock or other equity securities of the Company or to pay any
dividend or make any other distribution in respect thereof; (ii) there will be
no securities issued or outstanding which are convertible into or exchangeable
for any of the foregoing and there are no binding contracts, commitments or
understandings, whether or not in writing, to issue or grant any such option,
warrant, right or convertible or exchangeable security; (iii) no securities of
the Company or other securities of the Company are reserved for issuance for any
purpose; (iv) there will be no voting trusts or other binding contracts,
commitments, understandings, arrangements or restrictions of any kind with
respect to the ownership, voting or transfer of shares of stock or other
securities of the Company, including, without limitation, any preemptive rights,
rights of first refusal, proxies or similar rights, and (v) no person prior to
the execution of this Agreement by the Company holds a right to require the
Company to register any securities of the Company under the Act or to
participate in any such registration. Immediately prior to the First Closing,
the issued and outstanding shares of capital stock of the Company will conform
in all material respects to all statements in relation thereto contained in the
Company’s SEC Filings and the Company’s SEC Filings describe all material terms
and conditions thereof. All issuances by the Company of its securities have been
issued pursuant to either a current effective registration statement under the
1933 Act or an exemption from registration requirements under the Act, and were
issued in accordance with any applicable Federal and state securities laws.

 

(h)               Except as described in the Subscription Documents and/or the
Company’s SEC Filings, the Company has no subsidiaries and does not own any
equity interest and has not made any loans or advances to or guarantees of
indebtedness to any person, corporation, partnership or other entity and is not
a party to any joint venture. The Company’s subsidiaries are duly incorporated
or organized, validly existing and in good standing under the laws of their
jurisdiction of incorporation or organization and have all requisite power and
authority to carry on their business as now conducted. Such subsidiaries are
duly qualified to transact business and are in good standing in each
jurisdiction in which the failure to so qualify would have a Company Material
Adverse Effect. All of the outstanding capital stock or other voting securities
of such subsidiaries are owned by the Company, directly or indirectly, free and
clear of any liens, claims, or encumbrances. The conduct of business by the
Company as presently and proposed to be conducted is not subject to continuing
oversight, supervision, regulation or examination by any governmental official
or body of the United States, or any other jurisdiction wherein the Company
conducts or proposes to conduct such business, except as described in the
Subscription Documents and/or the Company’s SEC Filings and except as such
regulation is applicable to US public companies and commercial enterprises
generally. The Company has obtained all material licenses, permits and other
governmental authorizations necessary to conduct its business as presently
conducted, except where the failure to do so would not be reasonably expected to
cause a Company Material Adverse Effect. The Company has not received any notice
of any violation of, or noncompliance with, any federal, state, local or foreign
laws, ordinances, regulations and orders (including, without limitation, those
relating to environmental protection, occupational safety and health, securities
laws, equal employment opportunity, consumer protection, credit reporting,
“truth-in-lending”, and warranties and trade practices) applicable to its
business, the violation of, or noncompliance with, would have a Company Material
Adverse Effect, and the Company knows of no facts or set of circumstances which
could give rise to such a notice.

 

Placement Agency Agreement (PIPE)

Page 6



 

 

(i)                 Except as described in the Subscription Documents and/or the
Company’s SEC Filings, no default by the Company or, to the knowledge of the
Company, any other party, exists in the due performance under any material
agreement to which the Company is a party or to which any of its assets is
subject (collectively, the “Company Agreements”), except in the case of defaults
which would not be reasonably expected to cause a Company Material Adverse
Effect. The Company Agreements, if any, disclosed in the Subscription Documents
and/or the Company’s SEC Filings are the only material agreements to which the
Company is bound or by which its assets are subject, are accurately described in
the Subscription Documents and/or the Company’s SEC Filings and are in full
force and effect in accordance with their respective terms, subject to any
applicable bankruptcy, insolvency or other laws affecting the rights of
creditors generally and to general equitable principles and the availability of
specific performance.

 

(j)                 Subsequent to the respective dates as of which information
is given in the Subscription Documents, the Company has operated its business in
the ordinary course and, except as may otherwise be set forth in the
Subscription Documents or the Company’s SEC Filings, there has been no: (i)
Company Material Adverse Effect; (ii) material transaction otherwise than in the
ordinary course of business consistent with past practice; (iii) issuance of any
securities (debt or equity) or any rights to acquire any such securities other
than pursuant to equity incentive plans approved by its Board of Directors; (iv)
damage, loss or destruction, whether or not covered by insurance, with respect
to any material asset or property of the Company; or (v) agreement to permit any
of the foregoing.

 

(k)                Except as set forth in the Subscription Documents and/or the
Company’s SEC Filings, there are no actions, suits, claims, hearings or
proceedings pending before any court or governmental authority or, to the
knowledge of the Company, threatened, against the Company, or involving its
assets or any of its officers or directors (in their capacity as such) which,
(i) if determined adversely to the Company or such officer or director, could
reasonably be expected to have a Company Material Adverse Effect or adversely
affect the transactions contemplated by this Agreement or the Company
Transaction Documents (as defined in this Agreement) or the enforceability
hereof or (ii) would be required to be disclosed in the Company’s Annual Report
on Form 10-K under the requirements of Item 103 of Regulation S-K. The Company
is not subject to any injunction, judgment, decree or order of any court,
regulatory body, arbitral panel, administrative agency or other government body.

 

(l)                 The Certificate of Incorporation and By-laws of the Company,
in each case as filed as exhibits to the SEC Filings or included as exhibits to
the Subscription Documents are true, correct and complete copies of the
Certificate of Incorporation and By-laws of the Company, as in effect on the
date hereof. Any subsequent amendments to the Certificate of Incorporation or
By-laws will be provided promptly to the Placement Agents and investors in the
Offering. The Company is not: (i) in violation of its Certificate of
Incorporation or By-Laws; (ii) in default of any contract, indenture, mortgage,
deed of trust, note, loan agreement, security agreement, lease, alliance
agreement, joint venture agreement or other agreement, license, permit, consent,
approval or instrument to which the Company is a party or by which it is or may
be bound or to which any of its assets may be subject, the default of which
could reasonably be expected to have a Company Material Adverse Effect; (iii) in
violation of any statute, rule or regulation applicable to the Company, the
violation of which would have a Company Material Adverse Effect; or (iv) in
violation of any judgment, decree or order of any court or governmental body
having jurisdiction over the Company and specifically naming the Company, which
violation or violations individually, or in the aggregate, could reasonably be
expected to have a Company Material Adverse Effect.

 

Placement Agency Agreement (PIPE)

Page 7



 

 

(m)             Except as disclosed in the Subscription Documents and/or the
Company’s SEC Filings, as of the date of this Agreement, no current or former
stockholder, director, officer or employee of the Company, nor, to the knowledge
of the Company, any affiliate of any such person is presently, directly or
indirectly through his/her affiliation with any other person or entity, a party
to any loan from the Company or any other transaction (other than as an
employee) with the Company.

 

(n)               The Company is not obligated to pay, and has not obligated the
Placement Agents to pay, a finder’s or origination fee in connection with the
Offering other than to the Placement Agents under this Agreement, and hereby
agrees to indemnify the Placement Agents from any such claim made by any other
person as more fully set forth in Section 8 hereof. Except as set forth in the
Subscription Documents, no other person has any right to participate in any
offer, sale or distribution of the Company’s securities to which the Placement
Agents’ rights, described herein, shall apply.

 

(o)               Until the earlier of (i) the Termination Date or (ii) the
Final Closing (as hereinafter defined), the Company will not issue any press
release, grant any interview, or otherwise communicate with the media in any
manner whatsoever with respect to the Offering without the Placement Agents’
prior written consent, which consent will not unreasonably be withheld,
conditioned or delayed, and subject to any applicable laws and regulations.

 

(p)               No representation or warranty contained in Section 2A of this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements herein not misleading in the
context of such representations and warranties. The Placement Agents shall be
entitled to rely on such representations and warranties.

 

(q)               No consent, authorization or filing of or with any court or
governmental authority is required in connection with the issuance or the
consummation of the transactions contemplated herein or in the other Company
Transaction Documents, except for required filings with the SEC and the
applicable state securities commissions relating specifically to the Offering
(all of which filings will be duly made by, or on behalf of, the Company), and
those which are required to be made after the First Closing (all of which will
be duly made on a timely basis).

 

Placement Agency Agreement (PIPE)

Page 8



 

 

(r)                 Neither the sale of the Units by the Company nor its use of
the proceeds thereof will violate the Trading with the Enemy Act, as amended,
nor any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
the Company is not (a) a person whose property or interests in property are
blocked pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) a person who
engages in any dealings or transactions, or be otherwise associated, with any
such person. The Company and its subsidiaries, if any, are in compliance, in all
material respects, with the USA Patriot Act of 2001 (signed into law October 26,
2001). Each of the Company, and to its knowledge, its affiliates and any of
their respective officers, directors, supervisors, managers, agents, or
employees, has not violated, and its participation in the offering will not
violate, any of the following laws: (a) anti-bribery laws, including but not
limited to, any applicable law, rule, or regulation of any locality, including
but not limited to any law, rule, or regulation promulgated to implement the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, signed December 17, 1997, including the
U.S. Foreign Corrupt Practices Act of 1977, as amended, or any other law, rule
or regulation of similar purposes and scope, (b) anti-money laundering laws,
including but not limited to, applicable federal, state, international, foreign
or other laws, regulations or government guidance regarding anti-money
laundering, including, without limitation, Title 18 US. Code section 1956 and
1957, the Bank Secrecy Act, and international anti-money laundering principles
or procedures by an intergovernmental group or organization, such as the
Financial Action Task Force on Money Laundering, of which the United States is a
member and with which designation the United States representative to the group
or organization continues to concur, all as amended, and any executive order,
directive, or regulation pursuant to the authority of any of the foregoing, or
any orders or licenses issued thereunder or (c) laws and regulations imposing
U.S. economic sanctions measures, including, but not limited to, the
International Emergency Economic Powers Act, the United Nations Participation
Act and the Syria Accountability and Lebanese Sovereignty Act, all as amended,
and any executive order, directive, or regulation pursuant to the authority of
any of the foregoing, including the regulations of the United States Treasury
Department set forth under 31 CFR, Subtitle B, Chapter V, as amended, or any
orders or licenses issued thereunder. Neither the Company nor, to its knowledge,
any director, officer, agent, employee or other person acting on behalf of the
Company has, in the course of its actions for, or on behalf of, the Company (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; or (iii) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

(s)                None of Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the Offering, any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i)–(viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3) or has
been involved in any matter which would be a Disqualification Event except for
the fact that it occurred before September 23, 2013. The Company has exercised
reasonable care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and has furnished to each
Placement Agent a copy of any disclosures provided thereunder.

 

(t)                 The Company is not aware of any person (other than any
Issuer Covered Person or either Placement Agent Covered Person (as defined
below) that has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of any the Units. For
purposes of this subsection, Placement Agent Covered Persons shall mean
Katalyst, GPN or any of their respective directors, executive officers, general
partners, managing members or other officers participating in the Offering.

 

(u)               The Company will promptly notify the Placement Agents in
writing of (A) any Disqualification Event relating to any Issuer Covered Person
and (B) any event that would, with the passage of time, become a
Disqualification Event relating to any Issuer Covered Person. The Company will
notify the Placement Agents in writing, prior to each Closing Date of (i) any
Disqualification Event relating to any Issuer Covered Person and (ii) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person.

 

Placement Agency Agreement (PIPE)

Page 9



 

 

(v)               The authorized capital stock of the Company as of the First
Closing will be set forth in the Subscription Agreement. The Company’s issued
and outstanding capital stock immediately prior to the First Closing will be set
forth in the Subscription Agreement. All issued and outstanding shares of
capital stock have been duly authorized and validly issued, are fully paid and
nonassessable, were not issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities, and, except as disclosed in the
Company’s SEC Filings, have been issued and sold in compliance with the
registration requirements of federal and state securities laws or the applicable
statutes of limitation have expired. Except as set forth in the Subscription
Agreement and the Company’s SEC Filings, there are no (i) outstanding rights
(including, without limitation, preemptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company or its subsidiaries is a party and relating to the issuance or
sale of any capital stock or convertible or exchangeable security of the
Company; or (ii) obligations of the Company to purchase redeem or otherwise
acquire any of its outstanding capital stock or any interest therein or to pay
any dividend or make any other distribution in respect thereof.

 

(w)              The Company has ownership or license or legal right to use all
patents, copyrights, trade secrets, know-how, trademarks, trade names, customer
lists, designs, manufacturing or other processes, computer software, systems,
data compilation, research results or other proprietary rights used in the
business of the Company or its subsidiaries (collectively “Intellectual
Property”). All of such patents, registered trademarks and registered copyrights
have been duly registered in, filed in or issued by the United States Patent and
Trademark Office, the United States Register of Copyrights or the corresponding
offices of other jurisdictions and have been maintained and renewed in
accordance with all applicable provisions of law and administrative regulations
in the United States and all such jurisdictions. The Company believes it has
taken all reasonable steps required in accordance with sound business practice
and business judgment to establish and preserve its and its subsidiaries’
ownership of all material Intellectual Property with respect to their products
and technology. To the knowledge of the Company, there is no infringement of the
Intellectual Property by any third party. To the knowledge of the Company, the
present business, activities and products of the Company and its subsidiaries do
not infringe any intellectual property of any other person. There is no
proceeding charging the Company or its subsidiaries with infringement of any
adversely held Intellectual Property which has been filed and the Company is
unaware of any facts which are reasonably likely to form a basis for any such
proceeding. No proceedings have been instituted or are pending or, to the
knowledge of the Company, threatened, which challenge the rights of the Company
or its subsidiaries to the use of the Intellectual Property. The Intellectual
Property owned by the Company and its subsidiaries, and to the knowledge of the
Company, the Intellectual Property licensed to the Company and its subsidiaries,
has not been adjudged invalid or unenforceable, in whole or in part. There is no
pending or, to the knowledge of the Company, threatened proceeding by others
challenging the validity or scope of any such Intellectual Property, and the
Company is unaware of any facts which are reasonably likely to form a basis for
any such claim. Each of the Company and its subsidiaries has the right to use,
free and clear of material claims or rights of other persons, all of its
customer lists, designs, computer software, systems, data compilations, and
other information that are required for its products or its business as
presently conducted. Neither the Company nor its subsidiaries is making
unauthorized use of any confidential information or trade secrets of any person.
The activities of any of the employees on behalf of the Company or of its
subsidiaries do not violate any agreements or arrangements between such
employees and third parties which related to confidential information or trade
secrets of third parties or that restrict any such employee’s engagement in
business activity of any nature. Each former and current employee or consultant
of the Company or its subsidiaries is a party to a written contract with the
Company or its subsidiaries that assigns to the Company or its subsidiaries, or
has received an employee handbook that requires an employee to assign, all
rights to all inventions, improvements, discoveries and information relating to
the Company or its subsidiaries, except for any failure to so do as would not
reasonably be expected to result in a Company Material Adverse Effect. All
licenses or other agreements under which (i) the Company or its subsidiaries
employs rights in Intellectual Property, or (ii) the Company or its subsidiaries
has granted rights to others in Intellectual Property owned or licensed by the
Company or its subsidiaries are in full force and effect, and there is no
default (and there exists no condition which, with the passage of time or
otherwise, would constitute a default by the Company or such subsidiary) by the
Company or its subsidiaries with respect thereto.

 

Placement Agency Agreement (PIPE)

Page 10



 

 

(x)            Friedman LLP, which expressed its opinion with respect to the
consolidated financial statements contained in the Company SEC Documents, has
previously advised the Company that it is or was, and to the knowledge of the
Company it is or was, a registered independent public accounting firm as and
when required by the Securities Act and the rules and regulations promulgated
thereunder.

 

(y)            The Company has filed all material federal, state, local and
foreign income and franchise tax returns and have paid or accrued all taxes
shown as due thereon, and, except as set out in the SEC Filings, the Company has
no knowledge of a tax deficiency which has been or might be asserted or
threatened against it by any taxing jurisdiction, other than any deficiency
which the Company is contesting in good faith and with respect to which adequate
reserves for payment have been established.

 

(z)            The Company maintains and will continue to maintain insurance of
the types and in the amounts that the Company reasonably believes are adequate
for its business, including, but not limited to, insurance covering all real and
personal property owned or leased by the Company against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against
by similarly situated companies, all of which insurance is in full force and
effect.

 

(aa)          On each Closing Date, all material stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
sale and transfer of the Notes, the Warrants and the Broker Warrants will be, or
will have been, fully paid or provided for by the Company and the Company will
have complied in all material respects with all laws imposing such taxes.

 

(bb)         The Company (including its subsidiaries) is not an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for an investment company, within the meaning of the Investment Company Act of
1940 and will not be deemed an “investment company” as a result of the
transactions contemplated by the Offering.

 

(cc)          The books, records and accounts of the Company accurately and
fairly reflect, in reasonable detail, the transactions in, and dispositions of,
the assets of, and the operations of, the Company.

 

(dd)         The Company’s statements contained in its most recent Annual Report
on Form 10-K for the year ended December 31, 2016 regarding its (i) disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the
Securities Exchange Act of 1934 (the “Exchange Act”)) and (ii) internal
accounting controls were and continue to be accurate. The Company is not aware
of any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s or its subsidiaries’
internal controls. Except as set forth in the Company’s SEC Filings, since
December 31, 2016, there have been no changes that have materially affected, or
are reasonably likely to materially affect, the Company’s or its subsidiaries’
internal control over financial reporting, including any corrective actions with
regard to significant deficiencies and material weaknesses. There are no
material off-balance sheet arrangements (as defined in Item 303 of Regulation
S-K), or any other relationships with unconsolidated entities (in which the
Company or its control persons have an equity interest) that may have a material
current or future effect on the Company’s or its subsidiaries’ financial
condition, revenues or expenses, changes in financial condition, results of
operations, liquidity, capital expenditures or capital resources.

 

(ee)          Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf, has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Units.

 

(ff)           The Company is in compliance in all material respects with any
and all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.

 

Placement Agency Agreement (PIPE)

Page 11



 

 

(gg)         The Company is not a party to any collective bargaining agreement,
nor, to the Company’s knowledge, does it employ any member of a union. The
Company believes that its relations with its employees are good. No current
executive officer of the Company (as defined in Rule 501(f) of Regulation D
under the Securities Act) has formally notified the Company that such officer
intends to leave the Company or otherwise terminate such officer’s employment
with the Company. No executive officer of the Company, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company to any liability with respect to any of the
foregoing matters. The Company and its subsidiaries are in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Company Material Adverse Effect.

 

(hh)         None of the Company, its subsidiaries or any executive officer of
the Company (as defined in Rule 501(f) of Regulation D under the Securities Act)
has taken and will not take any action designed to or that might reasonably be
expected to cause or result in an unlawful manipulation of the price of the
Common Stock to facilitate the sale or resale of the Conversion Shares or the
Warrant Shares. The Company confirms that, to its knowledge, with the exception
of the proposed sale of Securities, neither it nor any other person acting on
its behalf has provided any of the potential investors or their agent or counsel
with any information that constitutes or might constitute material, non-public
information. The Company understands and confirms that the potential investors
shall be relying on the foregoing representations in effecting transactions in
securities of the Company.

 

(ii)            The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation or the laws of the jurisdiction of its formation
which is or could become applicable to any potential investor as a result of the
transactions contemplated by the Offering, including, without limitation, the
Company’s issuance of the Units and any potential investor’s ownership of the
Units. The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of its capital
stock or a change in control of the Company.

 

(jj)            The Company acknowledges that the Placement Agents, any sub
agents, legal counsel to the Company and the Placement Agents and/or their
respective affiliates, principals, representatives or employees may now or
hereafter own shares of the Company.

 

B.           Representations, Warranties and Covenants of the Placement Agents.

 

1.             Representations, Warranties and Covenants of the Placement
Agents. Each of the Placement Agents, solely on behalf of itself, hereby
represents and warrants to the Company that the following representations and
warranties are true and correct as of the date of this Agreement:

 

(a)            The Placement Agent is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it was
formed and has all requisite corporate power and authority to enter into this
Agreement and to carry out and perform its obligations under the terms of this
Agreement.

 

Placement Agency Agreement (PIPE)

Page 12



 

 

(b)            This Agreement has been duly authorized, executed and delivered
by the Placement Agents, and upon due execution and delivery by the Company,
this Agreement will be a valid and binding agreement of the Placement Agent
enforceable against it in accordance with its terms, except as may be limited by
principles of public policy and, as to enforceability. subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws relating to
or affecting creditor’s rights from time to time in effect and subject to
general equity principles.

 

(c)            The Placement Agent, and to its knowledge, each Sub Agent, if
any, is a member of FINRA in good standing and are registered as a broker-dealer
under the Exchange Act and under the securities acts of each state into which it
is making offers or sales of the Units. None of the Placement Agent or its
affiliates, or any person acting on behalf of the foregoing, including any
Sub-Agents (other than the Company, its or their affiliates or any person acting
on its or their behalf. in respect of which no representation is made) has taken
nor will it take any action that conflicts with the conditions and requirements
of, or that would make unavailable with respect to the Offering, the
exemption(s) from registration available pursuant to Rule 506(b) of Regulation D
or Section 4(a)(2) of the Act, or knows of any reason why any such exemption
would be otherwise unavailable to it. The Placement Agent will conduct the
Offering in compliance with all applicable securities laws.

 

(d)            The Placement Agent agrees that it has not and will not directly
or indirectly solicit offers for, or offer to sell, the Units (i) by means of
general solicitation or advertising (as those terms are used in Regulation D) or
in any manner involving a public offering within the meaning of Section 4(a)(2)
of the Securities Act.

 

(e)            To the Placement Agent’s knowledge, and to the knowledge of each
Sub Agent, if any, (i) there are no actions, suits, claims, hearings or
proceedings pending before any court or governmental authority or threatened,
against the Placement Agents, or any Sub-Agent, if any and (ii) neither the
Placement Agent nor any Sub-Agent is in violation of any judgment, decree or
order of any court or governmental body having jurisdiction over the Placement
Agent nor any Sub-Agent Company.

 

(f)             The Placement Agent represents that neither it, nor to its
knowledge any of its Sub-Agents or any of its or their respective directors,
executive officers, general partners, managing members or other officers
participating in the Offering (each, a “Placement Agent Covered Person” and,
together, “Placement Agent Covered Persons”), is or will be subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”) or has or will have been
involved in any matter which would be a Disqualification Event except for the
fact that it occurred before September 23, 2013.

 

(g)            The Placement Agent will notify the Company promptly in writing
of any Disqualification Event relating to any Placement Agent Covered Person not
previously disclosed to the Company in accordance with the prior section.

 

(h)            The Placement Agent is not aware of any person (other than any
Placement Agent Covered Person) that has been or will be paid (directly or
indirectly) remuneration for solicitation of purchasers in connection with the
sale of the Units. The Placement Agent will promptly notify the Company of any
agreement entered into between Placement Agent and such person in connection
with such sale.

 

3.            Placement Agent Compensation.

 

(a)           At each Closing, the Company will pay cash fees (the “Broker Cash
Fee”) to the Placement Agents in direct proportion to the sale of Units made
through them, in amounts, equal, in the aggregate, to Ten Percent (10%) of each
Closing’s gross proceeds from the sale of Units. The Broker Cash Fee shall be
paid to the Placement Agents in cash by wire transfer from the escrow account
established for the Offering, and as a condition to closing, simultaneous with
the distribution of funds to the Company.

 

Placement Agency Agreement (PIPE)

Page 13



 

 

(b)           At each Closing, the Company will deliver warrants to purchase
Common Stock to the Placement Agents (or their designees), in direct proportion
to the sale of Units made through them, in amounts, equal, in the aggregate, to
Ten Percent (10%) of the number of shares of Common Stock that will result from
the conversion of the Notes sold to Subscribers in such Closing based upon the
fixed conversion price of $0.10 per share, which warrants shall have an initial
exercise price equal to $0.05 per share of Common Stock (the “Broker Warrants”).
The Broker Cash Fee and the Broker Warrants are sometimes referred to
collectively as the “Broker Compensation”. The Broker Warrants shall have a term
of five (5) years from the date of the Closing at which they are required to be
delivered and, to the extent permitted by applicable laws, shall permit
unencumbered transfer to the respective employees and affiliates of the
Placement Agents, at a Placement Agent’s request. The Broker Warrants will
include customary anti-dilution provisions covering stock splits, dividends,
mergers and similar transactions and will be similar in all material respective
to the Warrants.

 

(c)           To the extent there is more than one Closing, payment of the
proportional amount of the Broker Cash Fee will be made out of the gross
proceeds from any sale of Units sold at each Closing and the Company will issue
to the respective Placement Agents the corresponding number of Broker Warrants
to which they are entitled. All Broker Cash Fees and Broker Warrants under this
Agreement shall be paid directly by the Company to and in the names provided to
the Company by the respective Placement Agents.

 

(d)           Katalyst acknowledges that it and the Company are parties to (i)
that certain Placement Agent Agreement, dated as of June 21, 2016 (the “2016
PAA”), and (ii) that certain Warrant Agent Agreement, dated as of October 26,
2016 (the “2016 WAA”); and the Placement Agents further confirm and agree that,
notwithstanding anything to the contrary contained in either the 2016 PAA or the
2016 WAA, with respect to the Offering Katalyst, including present and former
registered representatives of Katalyst, is only entitled to the Broker
Compensation contained in this Agreement and that Katalyst, including present
and former registered representatives of Katalyst, is not entitled to
compensation under either the 2016 PAA or 2016 WAA in addition to the Broker
Compensation.

 

(e)           A Placement Agent shall be entitled to the Broker Cash Fee and the
Broker Warrants calculated in the manner provided in Sections 3(a) and 3(b)
above with respect to any subsequent public or private offering or other
financing or capital-raising transaction of any kind by the Company (a
“Subsequent Financing”) to the extent that such Placement Agent is not
participating in the Subsequent Financing and such financing or capital is
provided to the Company, or to any Affiliate of the Company, by investors whom
such Placement Agent had “introduced” (as defined below), directly or
indirectly, to the Company during the Offering Period, if such Subsequent
Financing is consummated at any time within the twelve (12) month period (the
“Tail Period”) following the earlier of expiration or termination of this
Agreement or the closing of the Offering, if consummated. A party “introduced”
by a Placement Agent shall mean an investor who either (i) participated in the
Offering, (ii) met with the Company and/or had a conversation with the Company
either in person or via telephone regarding the Offering or (iii) was provided
by such Placement Agent with a copy of materials prepared and/or approved by the
Company in connection with the Offering, in each case based upon such investor
expressing an interest, directly or indirectly, to such Placement Agent in
investing in the Offering. An “Affiliate” of an entity shall mean any individual
or entity controlling, controlled by or under common control with such entity
and any officer, director, employee, stockholder, partner, member or agent of
such entity.

 

Placement Agency Agreement (PIPE)

Page 14



 

 

4.            Subscription and Closing Procedures.

 

(a)           The Company shall cause to be delivered to the Placement Agents
copies of the Subscription Documents and has consented, and hereby consents, to
the use of such copies for the purposes permitted by the Act and applicable
securities laws and in accordance with the terms and conditions of this
Agreement, and hereby authorizes the Placement Agents and their agents and
employees to use the Subscription Documents in connection with the sale of the
Units until the earlier of (i) the Termination Date or (ii) the Final Closing,
and no person or entity is or will be authorized to give any information or make
any representations other than those contained in the Subscription Documents or
to use any offering materials other than those contained in the Subscription
Documents in connection with the sale of the Units, unless the Company first
provides the Placement Agents with notification of such information,
representations or offering materials.

 

(b)           The Company shall make available to the Placement Agents and their
respective representatives such information, including, but not limited to,
financial information, and other information regarding the Company (the
“Information”), as may be reasonably requested in making a reasonable
investigation of the Company and its affairs. The Company shall provide access
to the officers, directors, employees, independent accountants, legal counsel
and other advisors and consultants of the Company as shall be reasonably
requested by the Placement Agents. The Company recognizes and agrees that the
Placement Agents (i) will use and rely primarily on the Information and
generally available information from recognized public sources in performing the
services contemplated by this Agreement without independently verifying the
Information or such other information, (ii) does not assume responsibility for
the accuracy of the Information or such other information, and (iii) will not
make an appraisal of any assets or liabilities owned or controlled by the
Company or its market competitors.

 

(c)           Each prospective purchaser will be required to complete and
execute the Subscription Documents, Investor Profile, Anti-Money Laundering
Form, Accredited Investor Certification and other documents which will be
forwarded or delivered to the respective Placement Agent at the Placement
Agent’s offices at the address set forth in Section 12 hereof or to an address
identified in the Subscription Documents.

 

(d)           Simultaneously with the delivery of Subscription Documents by the
subscriber, the subscriber’s check or other good funds will be forwarded
directly by the subscriber to the escrow agent (the “Escrow Agent”) and
deposited into a non interest bearing escrow account (the “Escrow Account”)
established for such purpose. All such funds for subscriptions will be held in
the Escrow Account pursuant to the terms of an escrow agreement among the
Company, the Placement Agents and the Escrow Agent. The Company will pay all
fees related to the establishment and maintenance of the Escrow Account. Subject
to the receipt of subscriptions for the amount for Closing, the Company will
either accept or reject, for any or no reason, the Subscription Documents in a
timely fashion and at each Closing will countersign the Subscription Documents
and provide duplicate copies of such documents to the Placement Agents for
distribution to the subscribers. The Company will give notice to the Placement
Agents of its acceptance of each subscription. The Company, or a Placement Agent
on the Company’s behalf, will promptly return to subscribers incomplete,
improperly completed, improperly executed and rejected subscriptions. Written
notice shall be provided to all Placement Agents upon such return.

 

(e)           If subscriptions for at least the Minimum Offering Amount for
Closing have been accepted prior to May 19, 2017, which date may be extended in
writing by the mutual agreement of the Company and the Placement Agents, the
funds therefor have been collected by the Escrow Agent and all of the conditions
set forth elsewhere in this Agreement are fulfilled, a closing shall be held
promptly with respect to the Units sold (the “First Closing”). Thereafter, the
Units may continue to be offered and sold until the earlier of the end of the
Initial Offering Period, the Termination Date, or the date on which the Maximum
Offering Amount together with the Over Allotment amount has been sold.
Additional Closings (each a “Closing”, collectively “Closings”) may from time to
time be conducted at times mutually agreed to between the Company and the
Placement Agents with respect to additional Units sold, with the final closing
(“Final Closing”) to occur within 10 days after the earlier of the Termination
Date and the date on which the Maximum Amount has the Option Amount has been
subscribed for. Delivery of payment for the accepted subscriptions for the Units
from the funds held in the Escrow Account will be made at each Closing at a
Placement Agent’s office against delivery of the Units by the Company at the
address set forth in Section 12 hereof (or at such other place as may be
mutually agreed upon between the Company and the Placement Agents), net of
amounts agreed upon by the parties herein, including, the Blue Sky counsel as of
such Closing. Executed Notes and Warrants will be in such authorized
denominations and registered in such names as the respective Placement Agents
may request on or before the date of each Closing (“Closing Date”). The Notes
and Warrants will be forwarded to the subscriber directly by the Company within
seven (7) business days following each Closing.

 

Placement Agency Agreement (PIPE)

Page 15



 

 

(f)           If Subscription Documents for the Minimum Offering Amount for
Closing have not been received and accepted by the Company on or before the
Termination Date for any reason, the Offering will be terminated, no Units will
be sold, and the Escrow Agent will, at the request of the Company and the
Placement Agents, cause all monies received from subscribers for the Units to be
promptly returned to such subscribers without interest, penalty, expense or
deduction.

 

5.            Further Covenants. The Company hereby covenants and agrees that:

 

(a)           Except upon prior written notice to the Placement Agents, the
Company shall not, at any time prior to the Final Closing, knowingly take any
action which would cause any of the representations and warranties made by it in
this Agreement not to be complete and correct in all material respects on and as
of the date of each Closing with the same force and effect as if such
representations and warranties had been made on and as of each such date (except
to the extent any representation or warranty relates to an earlier date).

 

(b)           If, at any time prior to the Final Closing, any event shall occur
that causes a Company Material Adverse Effect which as a result it becomes
necessary to amend or supplement the Subscription Documents so that the
representations and warranties herein remain true and correct in all material
respects, or in case it shall be necessary to amend or supplement the
Subscription Documents to comply with Regulation D or any other applicable
securities laws or regulations, the Company will promptly notify the Placement
Agents and shall, at its sole cost, prepare and furnish to the Placement Agents
copies of appropriate amendments and/or supplements in such quantities as the
Placement Agent may reasonably request. The Company will not at any time before
the Final Closing prepare or use any amendment or supplement to the Subscription
Documents of which the Placement Agents will not previously have been advised
and furnished with a copy, or which is not in compliance in all material
respects with the Act and other applicable securities laws. As soon as the
Company is advised thereof, the Company will advise the Placement Agents and
their counsels, and confirm the advice in writing, of any order preventing or
suspending the use of the Subscription Documents, or the suspension of any
exemption for such qualification or registration thereof for offering in any
jurisdiction, or of the institution or threatened institution of any proceedings
for any of such purposes, and the Company will use its best efforts to prevent
the issuance of any such order and, if issued, to obtain as soon as reasonably
possible the lifting thereof.

 

(c)           The Company shall comply with the Act, the Exchange Act, the rules
and regulations thereunder, all applicable state securities laws and the rules
and regulations thereunder in the states in which the Company’s blue sky (“Blue
Sky”) counsel has advised the Placement Agents and/or the Company that the Units
are exempt from qualification or registration, so as to permit the continuance
of the sales of the Units, and will file or cause to be filed with the SEC, and
shall promptly thereafter forward or cause to be forwarded to the Placement
Agents, any and all reports on Form D as are required. The Company will
reimburse special counsel to GPN for reasonable attorney’s fees and out of
pocket expenses related to the filings for exemption from such qualifications or
registration (“Registration”) with any state securities commissions and any
other regulatory agencies. Such fees will be paid at the time of invoicing, or
at the time of Closing, if known, and if not yet invoiced, funds will remain in
escrow to cover the estimated invoice. The Company will pay the invoice or
authorize release of the funds from escrow within five (5) days of receipt of
invoice.

 

Placement Agency Agreement (PIPE)

Page 16



 

 

(d)           The Company shall place a legend on the Notes and the certificates
representing the Warrants, the Broker Warrants, the Conversion Shares and the
Warrant Shares that the securities evidenced thereby have not been registered
under the Act or applicable state securities laws, setting forth or referring to
the applicable restrictions on transferability and sale of such securities under
the Act and applicable state laws.

 

(e)           The Company shall apply the net proceeds from the sale of the
Units for the purposes set forth in the Subscription Documents. Except as set
forth in the Subscription Documents, the Company shall not use any of the net
proceeds of the Offering to repay indebtedness to officers (other than accrued
salaries incurred in the ordinary course of business), directors or stockholders
of the Company without the prior written consent of the Placement Agents.

 

(f)            During the Offering Period, the Company shall afford each
prospective purchaser of Units the opportunity to ask questions of and receive
answers from an officer of the Company concerning the terms and conditions of
the Offering and the opportunity to obtain such other additional information
necessary to verify the accuracy of the Subscription Documents to the extent the
Company possesses such information or can acquire it without unreasonable
expense.

 

(g)           Except with the prior written consent of the Placement Agents, the
Company shall not, at any time prior to the earlier of the Final Closing or the
Termination Date, except as contemplated by the Subscription Documents (i)
engage in or commit to engage in any transaction outside the ordinary course of
business as described in the Subscription Documents, (ii) issue, agree to issue
or set aside for issuance any securities (debt or equity) or any rights to
acquire any such securities, (iii) incur, outside the ordinary course of
business, any material indebtedness, (iv) dispose of any material assets, (v)
make any material acquisition or (vi) change its business or operations in any
material respect; provided, however, that nothing herein shall prohibit the
Company from (1) entering into collaboration and licensing arrangements with
third parties, or (2) entering into arrangements for the disposition of the
Company, including definitive merger and acquisition agreements and/or stock or
asset purchase agreements related to the sale of all or substantially all of the
Company’s assets, and/or commencing liquidation or bankruptcy proceedings on
behalf of the Company, for which in the event of either (1) or (2) the prior
written consent of the Placement Agents will not be required.

 

Placement Agency Agreement (PIPE)

Page 17



 

 

(h)           Whether or not the transactions contemplated hereby are
consummated, or this Agreement is terminated, the Company shall pay all
reasonable expenses incurred in connection with the preparation and printing of
all necessary offering documents and instruments related to the Offering and the
issuance of the Units, Notes, Warrants, Broker Warrants, Conversion Shares, and
Warrant Shares and will also pay for the Company’s expenses for accounting fees,
legal fees, printing costs, and other costs involved with the Offering. The
Company will provide at its own expense such quantities of the Subscription
Documents and other documents and instruments relating to the Offering as the
Placement Agents may reasonably request. The Company will pay for expenses
incurred in connection with the creation, authorization, issuance, transfer and
delivery of the Units, including, without limitation, fees and expenses of any
transfer agent or registrar; the fees and expenses of the Escrow Agent; all fees
and expenses of legal, accounting and other advisers to the Company; and the
Form D filings for offer and sale of the Units under the federal securities and
Blue Sky laws, within five (5) days of being invoiced. The Company will pay all
such amounts, unless previously paid, at the First Closing, or, if there is no
Closing, within ten (10) days after written request therefor following the
Termination Date. In addition to any fees payable to the Placement Agents
hereunder, the Company shall pay the fees of Katalyst’s legal counsel at the
time of each Closing in an amount equal to the 1% of the gross proceeds from
such Closing (“Katalyst Legal Fee”). The aggregate amount of Katalyst Legal Fees
payable at all Closings shall be not less than $15,000. Accordingly, at the
Final Closing, should the aggregate payments of Katalyst Legal Fees, including
fees to be paid pursuant to the foregoing formula at such Final Closing, be less
than $15,000, an additional payment of Katalyst Legal Fees shall be made at the
Final Closing to bring the total to $15,000. In addition to any fees payable to
the Placement Agents hereunder and regardless of whether the Offering is
consummated, the Company hereby agrees to promptly pay the reasonable legal fees
and expenses of special counsel to GPN, in an amount not to exceed Forty
Thousand Dollars ($40,000) in legal fees and Three Thousand Dollars ($3,000) in
expenses (such special counsel fees and expenses to be hereinafter referred to
as the “Special Counsel Legal Fees”), paid directly from the escrow account at
the time of the each Closing from the gross Offering proceeds and in the event
the Offering is terminated prior to any Closing having taken place, then within
five (5) days of the termination of the Offering by wire transfer. A Katalyst
Legal Fee payment in the amount of $15,000 shall be made in the same manner in
the event the Offering is terminated prior to any Closing. The Company also
agrees to pay GPN a non-accountable expense allowance as follows: $3,000 shall
be paid at the time of the first Closing, and $7,000 shall be paid at the time
of the final Closing. Payment of legal fees and expenses is separate and apart
from the Broker Compensation and other expenses described herein. Such
reimbursement and payment obligations are in addition to the reimbursement of
fees and expenses relating to attendance by a Placement Agent at proceedings or
to indemnification and contribution as contemplated elsewhere in this Agreement.
In the event a Placement Agent’s personnel must attend or participate in
judicial or other proceedings to which we are not a party relating to the
subject matter of this agreement, the Company shall pay such Placement Agent an
additional per diem payment, per person, at its customary rates, together with
reimbursement of all out-of-pocket expenses and disbursements, including
reasonable attorneys’ fees and disbursements incurred by it in respect of its
preparation for and participation in such proceedings. The Katalyst Legal Fee
and Special Counsel Legal Fees do not include Blue Sky legal fees and expenses,
fees related to other regulatory filings to be made in connection with the
Offering and fees related to the preparation and filing of registration
statements.

 

(i)            On each Closing Date, the Company permits the Placement Agents to
rely on any representations and warranties made by the Company to the investors
and will cause its counsel to permit the Placement Agents to rely upon any
opinion furnished to the investors in the Private Placement.

 

(j)            The Company will comply with all of its obligations and covenants
set forth in its agreements with the investors in the Offering. If not filed on
EDGAR, the Company will promptly deliver to the Placement Agents and their
counsels copies of any and all filings with the SEC and each amendment or
supplement thereto, as well as all prospectuses and free writing prospectuses,
prior to the closing of the Offering and six months thereafter. The Placement
Agents are authorized on behalf of the Company to use and distribute copies of
any Subscription Documents, including Company’s SEC Filings in connection with
the sale of the Units as, and to the extent, permitted by federal and applicable
state securities laws. The Company acknowledges and agrees that the Placement
Agents will be relying, without assuming responsibility for independent
verification, on the accuracy and completeness of all financial and other
information that is and will be furnished to them by the Company and the Company
will be liable for any material misstatements or omissions contained therein.

 

6.            Conditions of Placement Agents’ Obligations. The obligations of
the Placement Agents hereunder to affect a Closing are subject to the
fulfillment, at or before each Closing, of the following additional conditions:

 

(a)           Each of the representations and warranties made by the Company
shall be true and correct on each Closing Date.

 

(b)           The Company shall have performed and complied in all material
respects with all agreements, covenants and conditions required to be performed,
and complied with by it at or before the Closing.

 

Placement Agency Agreement (PIPE)

Page 18



 

 

(c)           The Subscription Documents and the SEC Filings taken as a whole do
not, and as of the date of any amendment or supplement thereto will not, include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

(d)           No order suspending the use of the Subscription Documents or
enjoining the Offering or sale of the Units shall have been issued, and no
proceedings for that purpose or a similar purpose shall have been initiated or
pending, or, to the best of the Company’s knowledge, be contemplated or
threatened.

 

(e)           No holder of any of the Units from the Offering will be subject to
personal liability solely by reason of being such a holder, and except as
described in the Subscription Documents, none of the Notes, Warrants, Broker
Warrants, Conversion Shares and Warrant Shares will be subject to preemptive or
similar rights of any stockholder or security holder of the Company, or an
adjustment under any antidilution or exercise rights of any holders of any
outstanding shares of capital stock, membership units, options, warrants or
other rights to acquire any securities of the Company.

 

(f)            Since the date of the latest balance sheet included in the
financial statements contained within the SEC Filings, except as specifically
disclosed herein, in the Subscription Agreement or in SEC Filings, there have
been no events, occurrences or developments that have had or would reasonably be
expected to have a Company Material Adverse Effect.

 

(g)           The Placement Agents shall have received a certificate of the
Chief Executive Officer of the Company, dated as of each Closing Date,
certifying, as to the fulfillment of the conditions set forth in subparagraphs
(a), (b), (c), (d), (e) and (f) above.

 

(h)           The Company shall have delivered to the Placement Agents: (i) a
good standing certificate dated as of a date within 10 days prior to the date of
the First Closing from the secretary of state of its jurisdiction of
incorporation and (ii) resolutions of the Company’s Board of Directors approving
this Agreement and the transactions and agreements contemplated by this
Agreement, and the Subscription Documents, all as certified by the Chief
Executive Officer of the Company.

 

(i)            At each Closing, the Company shall have (i) paid to the Placement
Agents the Compensation as set forth in Section 3 above in respect of all Units
sold at such Closing, (ii) executed and delivered the Broker Warrants in respect
of all Units sold at such Closing as per the instructions of the respective
Placement Agents and (iii) paid all fees, costs and expenses as set forth in
Section 5 hereof.

 

(j)            There shall have been delivered to the Placement Agents a signed
opinion of counsel to the Company dated as of the first Closing Date, acceptable
to the Placement Agents and their counsels.

 

(k)           All proceedings taken at or prior to the Closing in connection
with the authorization, issuance and sale of the Notes and the Warrants will be
reasonably satisfactory in form and substance to the Placement Agents and their
counsels, and such counsels shall have been furnished with all such documents,
certificates and opinions as they may reasonably request upon reasonable prior
notice in connection with the transactions contemplated hereby.

 

(l)            If in connection with the Offering, the Placement Agents
determine that they or the Company would be required to make a filing with the
FINRA to enable the Placement Agents to act as agent in the Offering, the
Company will do the following: The Company will cooperate with the Placement
Agents with respect to all FINRA filings that the Company or the Placement
Agents may be required to make, provide all information and documentation
reasonably necessary to make the filings in a timely manner, and pay any FINRA
filing fees.

 

Placement Agency Agreement (PIPE)

Page 19



 

 

(m)          The Company agrees and understands that this Agreement in no way
constitutes a guarantee that the Offering will be successful. The Company
acknowledges that the Company is ultimately responsible for the successful
completion of a transaction.

 

7.             Conditions of the Company’s Obligations. The obligations of the
Company hereunder are subject to the satisfaction of each of the following
conditions:

 

(a)           The satisfaction or waiver of all conditions to Closing as set
forth herein.

 

(b)           As of each Closing, each of the representations and warranties
made by Placement Agents herein being true and correct as of the Closing Date
for such Closing.

 

(c)           At each Closing, the Company shall have received the proceeds from
the sale of the Units that are part of such Closing less applicable Broker Cash
Fees and other deductions contemplated by this Agreement.

 

(d)           At each Closing, the Company shall have received a copy of
Subscription Documents signed by investors delivered by the Placement Agents.

 

7A.         Mutual Condition. The obligations of the Placement Agents and the
Company hereunder are subject to the execution by each investor of a
Subscription Agreement in form and substance acceptable to the Placement Agents
and the Company and deposit by such investor with the escrow agent of all funds
required to be so deposited by such investor.

 

8.            Indemnification.

 

(a)           The Company will: (i) indemnify and hold harmless the Placement
Agents, jointly and severally, and their agents and their respective officers,
directors, employees, agents, selected dealers and each person, if any, who
controls the respective Placement Agent within the meaning of the Act and such
agents (each an “Indemnitee” or a “Placement Agent Party”) against, and pay or
reimburse each Indemnitee for, any and all losses, claims, damages, liabilities
or expenses whatsoever (or actions or proceedings or investigations in respect
thereof (collectively, “Proceedings”), joint or several (which will, for all
purposes of this Agreement, include, but not be limited to, all reasonable costs
of defense and investigation and all reasonable attorneys’ fees, including
appeals), to which any Indemnitee may become subject under the Act or otherwise,
in connection with the offer and sale of the Units as a result of the breach of
any representation, warranty or covenant made by the Company herein or the
failure of the Company to perform its obligations under the Agreement,
regardless of whether such losses, claims, damages, liabilities or expenses
shall result from any claim by any Indemnitee or by any third party; and (ii)
reimburse each Indemnitee for any legal or other expenses reasonably incurred in
connection with investigating or defending against any such loss, claim, action,
proceeding or investigation; provided, however, the Company will not be liable
in any such case to the extent that any such claim, damage or liability of a
Placement Agent resulted from (A) any untrue statement or alleged untrue
statement of any material fact contained in the Subscription Documents made in
reliance upon and in conformity with information contained in the Subscription
Documents relating to the Placement Agent, or an omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in either case, if made or omitted in
reliance upon and in conformity with written information furnished to the
Company by the Placement Agent, specifically for use in the preparation thereof,
(B) any violations by a Placement Agent of the Act, state securities laws or any
rules or regulations of FINRA, which does not result from a violation thereof by
the Company or any of its respective affiliates or (C) a Placement Agent’s gross
negligence or willful misconduct. In addition to the foregoing agreement to
indemnify and reimburse, the Company will indemnify and hold harmless each
Indemnitee against any and all losses, claims, damages, liabilities or expenses
whatsoever (or actions or proceedings or investigations in respect thereof),
joint or several (which shall, for all purposes of this Agreement, include, but
not be limited to, all reasonable costs of defense and investigation and all
reasonable attorneys’ fees, including appeals) to which any Indemnitee may
become subject insofar as such costs, expenses, losses, claims, damages or
liabilities arise out of or are based upon the claim of any person or entity
that he or it is entitled to broker’s or finder’s fees from any Indemnitee in
connection with the Offering as a result of the Company obligating itself or any
Indemnitee to pay such a fee, other than fees due to the Placement Agents, their
dealers, sub-agents or finders. The foregoing indemnity agreements will be in
addition to any liability the Company may otherwise have. The Indemnitees are
intended third party beneficiaries of this provision.

 

Placement Agency Agreement (PIPE)

Page 20



 

 

(b)           Each Placement Agent, separately but not jointly, will: (i)
indemnify and hold harmless the Company, and its agents and their respective
officers, directors, employees. agents, selected dealers and each person, if
any, who controls the Company within the meaning of the Act and such agents
(each a “Company Indemnitee” or a “Company Party”) against, and pay or reimburse
each Company Indemnitee for, any and all losses, claims, damages, liabilities or
expenses whatsoever (or Proceedings, joint or several (which will, for all
purposes of this Agreement, include, but not be limited to. all reasonable costs
of defense and investigation and all reasonable attorneys’ fees and expenses,
including appeals)), to which any Company Indemnitee may become subject (a)
under the Act or otherwise, in connection with the offer and sale of the Units
and (b) which results from (x) any untrue statement or alleged untrue statement
of any material fact contained in the Subscription Documents made in reliance
upon and in conformity with information contained in the Subscription Documents
relating to the Placement Agent, or an omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in either case, if made or omitted in
reliance upon and in conformity with written information furnished to the
Company by the Placement Agent, specifically for use in the preparation thereof
or (y) any violations by the Placement Agent of the Act or state of foreign
securities laws which does not result from a violation thereof by the Company
Indemnitees or any of their respective affiliates, and (ii) reimburse each
Company Indemnitee for any legal or other expenses reasonably incurred in
connection with investigating or defending against any such loss, claim, action,
proceeding or investigation; provided, however, in no event (except in the event
of gross negligence or willful misconduct by the Placement Agent to the extent
and only to the extent if found in a final judgment by a court of competent
jurisdiction) shall a Placement Agent’s indemnification obligation hereunder
exceed the amount of the Broker Cash Fees actually received by such Placement
Agent.

 

(c)           Promptly after receipt by an indemnified party under this Section
8 of notice of the commencement of any action, claim, proceeding or
investigation (the “Action”), such indemnified party, if a claim in respect
thereof is to be made against the indemnifying party under this Section 8, will
notify the indemnifying party of the commencement thereof, but the omission to
so notify the indemnifying party will not relieve it from any liability that it
may have to any indemnified party under this Section 8 unless the indemnifying
party has been substantially prejudiced by such omission. The indemnifying party
will be entitled to participate in and, to the extent that it may wish, jointly
with any other indemnifying party, to assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
indemnified party. The indemnified party will have the right to employ separate
counsel in any such Action and to participate in the defense thereof, but the
fees and expenses of such counsel will not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the Action with
counsel reasonably satisfactory to the indemnified party, provided, however,
that if the indemnified party shall be requested by the indemnifying party to
participate in the defense thereof or shall have concluded in good faith and
specifically notified the indemnifying party either that there may be specific
defenses available to it that are different from or additional to those
available to the indemnifying party or that such Action involves or could have a
material adverse effect upon it with respect to matters beyond the scope of the
indemnity agreements contained in this Agreement, then the counsel representing
it, to the extent made necessary by such defenses, shall have the right to
direct such defenses of such Action on its behalf and in such case the
reasonable fees and expenses of such counsel in connection with any such
participation or defenses shall be paid by the indemnifying party. No settlement
of any Action against an indemnified party will be made without the consent of
the indemnifying party and the indemnified party, which consent shall not be
unreasonably withheld, conditioned or delayed in light of all factors of
importance to such party, and no indemnifying party shall be liable to indemnify
any person for any settlement of any such claim effected without such
indemnifying party’s consent. Notwithstanding the immediately preceding
sentence, if at any time an indemnified party requests the indemnifying party to
reimburse the indemnified party for legal or other expenses in connection with
investigating, responding to or defending any Proceedings as contemplated by
this indemnity agreement, the indemnifying party will be liable for any
settlement of any Proceedings effected without its written consent if (i) the
proposed settlement is entered into more than 60 days after receipt by the
indemnifying party of the request for reimbursement for any amounts that have
not been disputed in good faith by the indemnifying party, (ii) the indemnifying
party has not reimbursed the indemnified party within 60 days of such request
for reimbursement, (iii) the indemnified party delivered notice to the
indemnifying party of its intention to settle and the failure to pay within such
60 day period, and (iv) the indemnifying party does not, within 30 days of
receipt of the notice of the intention to settle and failure to pay, reimburse
the indemnified party for such legal or other expenses that have not been
disputed in good faith by the indemnifying party and object to the indemnified
party’s seeking to settle such Proceedings.

 

Placement Agency Agreement (PIPE)

Page 21



 

 

9.            Contribution. To provide for just and equitable contribution, if:
(i) an indemnified party makes a claim for indemnification pursuant to Section 8
hereof and it is finally determined, by a judgment, order or decree not subject
to further appeal that such claims for indemnification may not be enforced, even
though this Agreement expressly provides for indemnification in such case; or
(ii) any indemnified or indemnifying party seeks contribution under the Act, the
Exchange Act, or otherwise, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the applicable Placement Agent on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities or expenses (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the applicable Placement
Agent on the other shall be deemed to be in the same proportion as the total net
proceeds from the Offering (before deducting expenses) received by the Company
bear to the total Placement Agent’s Compensation received by that Placement
Agent. The relative fault, in the case of an untrue statement, alleged untrue
statement, omission or alleged omission will be determined by, among other
things, whether such statement, alleged statement, omission or alleged omission
relates to information supplied by the Company or by a Placement Agent and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement, alleged statement, omission or alleged
omission. The Company and the Placement Agents agree that it would be unjust and
inequitable if the respective obligations of the Company and the Placement
Agents for contribution were determined by pro rata allocation of the aggregate
losses, liabilities, claims, damages and expenses or by any other method or
allocation that does not reflect the equitable considerations referred to in
this Section 9. No person guilty of a fraudulent misrepresentation (within the
meaning of Section 10(f) of the Act) will be entitled to contribution from any
person who is not guilty of such fraudulent misrepresentation. For purposes of
this Section 9, each person, if any, who controls the respective Placement Agent
within the meaning of the Act will have the same rights to contribution as the
respective Placement Agent, and each person, if any, who controls the Company
within the meaning of the Act will have the same rights to contribution as the
Company, subject in each case to the provisions of this Section 9. Anything in
this Section 9 to the contrary notwithstanding, no party will be liable for
contribution with respect to the settlement of any claim or action effected
without its written consent. This Section 9 is intended to supersede, to the
extent permitted by law, any right to contribution under the Act, the Exchange
Act or otherwise available.

 

Placement Agency Agreement (PIPE)

Page 22



 

 

10.          Termination.

 

(a)           The Offering may be terminated by the Placement Agents at any time
prior to the expiration of the Offering Period in the event that: (i) any of the
representations, warranties or covenants of the Company contained herein or in
the Subscription Documents shall prove to have been false or misleading in any
material respect when actually made; (ii) the Company shall have failed to
perform any of its material obligations hereunder or under any other Company
Transaction Document or any other transaction document; (iii) there shall occur
any event, within the control of the Company that is reasonably likely to
materially and adversely affect the transactions contemplated hereunder or the
ability of the Company to perform hereunder; or (iv) the Placement Agents
reasonably determine that it is reasonably likely that any of the conditions to
Closing to be fulfilled by the Company set forth herein will not, or cannot, be
satisfied.

 

(b)           This Offering may be terminated by the Company at any time prior
to the Termination Date in the event that (i) either of the Placement Agents
shall have failed to perform any of their material obligations hereunder or (ii)
on account of a Placement Agent’s fraud, illegal or willful misconduct or gross
negligence. In the event of any termination by the Company, the Placement Agents
shall be entitled to receive, on the Termination Date, all unpaid respective
compensation as set forth in Sections 3(a) and 3(b) herein earned or accrued
through the Termination Date and reimbursement of all expenses as provided for
in this Agreement, but shall be entitled to no other amounts whatsoever except
as may be due under any indemnity or contribution obligation for provided
herein, at law or otherwise. On such Termination Date, the Company shall pay the
Katalyst Legal Fees and the Special Counsel Legal Fees in connection with the
Offering, as provided for herein.

 

(c)           This Offering may be terminated upon mutual agreement of the
Company and the Placement Agents at any time prior to the expiration of the
Offering Period.

 

(d)           This Offering and this Agreement may be terminated by the Company
at any time after the end of the Initial Offering Period, in the event that the
Company has not formally accepted subscriptions for at least the Minimum Amount
by such date. In the event of any termination by the Company under this clause
(d), Katalyst’s legal counsel and the Special Counsel shall be entitled to
receive, on the Termination Date, payment of the legal fees as provided for in
paragraph 5(h) of this Agreement, but the Placement Agents shall be entitled to
no other amounts whatsoever except as may be due under any indemnity or
contribution obligation for provided herein, at law or otherwise.

 

(e)           Except as otherwise provided above, before any termination by the
Placement Agents under Section 10(a) or by the Company under Section 10(b) shall
become effective, the terminating party shall give ten (10) day prior written
notice to the other party of its intention to terminate the Offering (the
“Termination Notice”). The Termination Notice shall specify the grounds for the
proposed termination. If the specified grounds for termination, or their
resulting adverse effect on the transactions contemplated hereby, are curable,
then the other party shall have five (5) days from the Termination Notice within
which to remove such grounds or to eliminate all of their material adverse
effects on the transactions contemplated hereby; otherwise, the Offering shall
terminate.

 

(f)            Upon any termination pursuant to this Section 10, the Placement
Agents and the Company will instruct the Escrow Agent to cause all monies
received with respect to the subscriptions for Securities not accepted by the
Company to be promptly returned to such subscribers without interest, penalty or
deduction.

 

Placement Agency Agreement (PIPE)

Page 23



 

 

11.          Survival.

 

(a)           The obligations of the parties to pay any costs and expenses
hereunder and to provide indemnification and contribution as provided herein
shall survive any termination hereunder. In addition, the provisions of Sections
3, and 8 through 20 shall survive the sale of the Securities or any termination
of the Offering hereunder.

 

(b)          The respective indemnities, covenants, representations, warranties
and other statements of the Company and the Placement Agents set forth in or
made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation made by or on behalf of, and regardless of any access to
information by the Company or the Placement Agents, or any of their officers or
directors or any controlling person thereof, and will survive the sale of the
Units or any termination of the Offering hereunder. Notwithstanding the
foregoing, if either party effects a Closing with knowledge that one or more of
the other party’s representations and warranties has become untrue or inaccurate
in any material respect or that such other party has failed to comply or satisfy
in any material respect a covenant, condition or agreement of it or them, the
party so effecting the Closing shall be deemed to have waived any claim based on
the breach of such inaccurate representation and warranty or the failure to have
complied with the specific covenant or condition

 

12.          Notices. All notice and other communications which are required or
permitted under this Agreement will be in writing and shall be deemed
effectively given to a party by (a) the date of transmission if sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment if such notice or communication is delivered prior to 5:00 P.M., New
York City time, on a business day, or the next business day after the date of
transmission, if such notice or communication is delivered on a day that is not
a business day or later than 5:00 P.M., New York City time, on any business
day;; (b) seven days after deposit with the United States Post Office, by
certified mail, return receipt requested, first-class mail, postage prepaid; (c)
on the date delivered, if delivered by hand or by messenger or overnight
courier, addressee signature required (costs prepaid), to the addresses below or
at such other address and/or to such other persons as shall have been furnished
by the parties:

 



If to the Company: Enumeral Biomedical Holdings, Inc.   200 CambridgePark Drive,
Suite 2000   Cambridge, MA 02140   Attention:  General Counsel     With a copy
to: Duane Morris LLP (which shall not constitute notice) 1540 Broadway   New
York, NY 10036   Attention:  Michael D. Schwamm, Esq.     If to Katalyst
Securities LLC: Katalyst Securities, LLC   630 Third Avenue, 5th Floor   New
York, NY 10017   Attention: Michael Silverman, Managing Director     With a copy
to: Barbara J. Glenns, Esq. (which shall not constitute notice) Law Office of
Barbara J. Glenns, Esq.   30 Waterside Plaza, Suite 25G   New York, NY 10010    
If to GP Nurmenkari Inc.: GP Nurmenkari Inc.   64 Wall Street, Suite 402  
Norwalk, CT 06850   Attention: Albert Pezone     With a copy to: CKR Law LLP
(which shall not constitute notice) 1330 Avenue of the Americas   14th Floor  
New York, NY 10019   Attention:  Scott Rapfogel, Esq.

 

Placement Agency Agreement (PIPE)

Page 24



 

 

13.          Governing Law, Jurisdiction. This Agreement shall be deemed to have
been made and delivered in New York City and shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York without regard to principles of conflicts of law
thereof.

 

THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO THE EXCLUSIVE
JURISDICTION OF FINRA ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH
BELOW AND UNDERSTAND THAT (A) ARBITRATION IS FINAL AND BINDING ON THE PARTIES,
(B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING
THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY MORE
LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT
REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO
APPEAL OR TO SEEK MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED, (E)
THE PANEL OF FINRA ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL
CONTROVERSIES WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT
SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO
FINRA. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. JUDGMENT ON ANY AWARD OF
ANY SUCH ARBITRATION MAY BE ENTERED IN THE FEDERAL OR STATE COURT IN THE STATE
OF NEW YORK, COUNTY OF NEW YORK. THE PARTIES AGREE THAT THE DETERMINATION OF THE
ARBITRATORS SHALL BE BINDING AND CONCLUSIVE UPON THEM. THE PREVAILING PARTY, AS
DETERMINED BY SUCH ARBITRATORS, IN A LEGAL PROCEEDING SHALL BE ENTITLED TO
COLLECT ANY COSTS, DISBURSEMENTS AND REASONABLE ATTORNEY’S FEES FROM THE OTHER
PARTY. PRIOR TO FILING AN ARBITRATION, THE PARTIES HEREBY AGREE THAT THEY WILL
ATTEMPT TO RESOLVE THEIR DIFFERENCES FIRST BY SUBMITTING THE MATTER FOR
RESOLUTION TO A MEDIATOR, ACCEPTABLE TO ALL PARTIES, AND WHOSE EXPENSES WILL BE
BORNE EQUALLY BY ALL PARTIES. THE MEDIATION WILL BE HELD IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK, ON AN EXPEDITED BASIS. IF THE PARTIES CANNOT
SUCCESSFULLY RESOLVE THEIR DIFFERENCES THROUGH MEDIATION, THE MATTER WILL BE
RESOLVED BY ARBITRATION. THE ARBITRATION SHALL TAKE PLACE IN THE COUNTY OF NEW
YORK, THE STATE OF NEW YORK, ON AN EXPEDITED BASIS.

 

14.          Miscellaneous.

 

(a)           No provision of this Agreement may be changed or terminated except
by a writing signed by the party or parties to be charged therewith. Unless
expressly so provided, no party to this Agreement will be liable for the
performance of any other party’s obligations hereunder. Either party hereto may
waive compliance by the other with any of the terms, provisions and conditions
set forth herein; provided, however, that any such waiver shall be in writing
specifically setting forth those provisions waived thereby. No such waiver shall
be deemed to constitute or imply waiver of any other term, provision or
condition of this Agreement. Neither party may assign its rights or obligations
under this Agreement to any other person or entity without the prior written
consent of the other party.

 

Placement Agency Agreement (PIPE)

Page 25



 

 

(b)           Each party shall, without payment of any additional consideration
by any other party, at any time on or after the date of any Closings, take such
further action and execute such other and further documents and instruments as
the other party may reasonably request in order to provide the other party with
the benefits of this Agreement.

 

(c)           The Parties to this Agreement each hereby confirm that they will
cooperate with each other to the extent that it may become necessary to enter
into any revisions or amendments to this Agreement, in the future to conform to
any federal or state regulations as long as such revisions or amendments do not
materially alter the obligations or benefits of either party under this
Agreement.

 

15.          Entire Agreement; Severability. This Agreement together with that
certain Confidentiality Agreement, dated as of April 5, 2017 between the Company
and Katalyst Securities LLC and that certain Confidentiality Agreement, dated as
of May 1, 2017 between the Company and GP Nurmenkari Inc., any other agreement
referred to herein, supersedes all prior understandings and written or oral
agreements between the parties with respect to the Offering and the subject
matter hereof. If any portion of this Agreement shall be held invalid or
unenforceable, then so far as is reasonable and possible (i) the remainder of
this Agreement shall be considered valid and enforceable and (ii) effect shall
be given to the intent manifested by the portion held invalid or unenforceable.

 

16.          Counterparts. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages by facsimile transmission or in pdf format shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile or in pdf format shall be deemed to be
their original signatures for all purposes.

 

17.           Announcement of Offering. The Placement Agents and their counsels
and advisors may, subsequent to the closing of any Offering, make public their
involvement with the Company, including use of the Company’s trademarks and
logos. The Placement Agents’ counsels and advisors are intended third party
beneficiaries of this Section.

 

18.          Advice to the Board. The Company acknowledges that any advice given
by the Placement Agents to the Company is solely for benefit and use of the
Company’s board of directors and officers, who will make all decisions regarding
whether and how to pursue any opportunity or transaction, including any
potential Offering. The Company’s board of directors and management may consider
such advice, but will also base their decisions on the advice of legal, tax and
other business advisors and other factors which they consider appropriate.
Accordingly, as an independent contractor, the Placement Agents will not assume
the responsibilities of a fiduciary to the Company or its stockholders in
connection with the performance of the services. Any advice provided may not be
used, reproduced, disseminated, quoted or referred to without prior written
consent of the providing party. The Placement Agents do not provide accounting,
tax or legal advice. The Company is a sophisticated business enterprise that has
retained the Placement Agents for the limited purposes set forth in this
Agreement. The parties acknowledge and agree that their respective rights and
obligations are contractual in nature. Each party disclaims an intention to
impose fiduciary obligations on the other by virtue of the engagement
contemplated by this Agreement.

 

Placement Agency Agreement (PIPE)

Page 26



 

 

19.          Other Investment Banking Services. The Company acknowledges that
the Placement Agents and their affiliates, if applicable, are securities firms
engaged in securities trading and brokerage activities and providing investment
banking and financial advisory services. In the ordinary course of business, the
Placement Agents and their affiliates may at any time hold long or short
positions, and may trade or otherwise effect transactions, for their own account
or the accounts of customers, in the Company’s debt or equity securities, its
affiliates or other entities that may be involved in the transactions
contemplated by this Agreement. In addition, the Placement Agents and their
affiliates may from time to time perform various investment banking and
financial advisory services for other clients and customers who may have
conflicting interests with respect to the Company or the Offering. The Company
also acknowledges that the Placement Agents and their affiliates have no
obligation to use in connection with this engagement or to furnish the Company,
confidential information obtained from other companies. Furthermore, the Company
acknowledges the Placement Agents may have fiduciary or other relationships
whereby it or its affiliates may exercise voting power over securities of
various persons, which securities may from time to time include securities of
the Company or others with interests in respect of any Offering. The Company
acknowledges that the Placement Agents or such affiliates may exercise such
powers and otherwise perform our functions in connection with such fiduciary or
other relationships without regard to the Placement Agents’ relationship to the
Company hereunder. Each Placement Agent acknowledges that the Company has a
class of securities traded on the OTC Markets OTCQB marketplace and is subject
to the restrictions imposed by Regulation FD under the Act. Each Placement Agent
agrees that (i) it will not use the Information for the purpose of trading in
the Common Stock or any other securities, and will take all steps necessary to
prevent use of the Information for such purpose by its subsidiaries and
affiliates and all of their respective officers, directors, shareholders,
employees, agents, advisors, other representatives, actual and prospective
institutional lenders, and actual and prospective financing sources, including,
without limitation, their respective accountants, attorneys and financial
advisors, and (ii) it will not disclose such Information to any other party for
the purpose of trading in the Common Stock.

 

20.          Successors. This Agreement shall inure to the benefit of and be
binding upon the successors of the respective Placement Agent and of the Company
(including any party that acquires the Company or all or substantially all of
its assets or merges with the Company). Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person or corporation,
other than the parties hereto and parties expressly referred to herein, any
legal or equitable right, remedy or claim under or in respect to this Agreement
or any provision hereof. The term “successors” shall not include any purchaser
of the Securities merely by reason of such purchase. No subrogee of a benefited
party shall be entitled to any benefits hereunder. Each party hereto disclaims
any an intention to impose any fiduciary obligation on any other party by virtue
of the arrangements contemplated by this Agreement.

 

[Signatures on following page]

 

Placement Agency Agreement (PIPE)

Page 27



 

 

If the foregoing is in accordance with your understanding of the agreement among
the Company and the Placement Agents, kindly sign and return this Agreement,
whereupon it will become a binding agreement as provided herein, between the
Company and the Placement Agents in accordance with its terms.

 

This Agreement contains a pre-dispute arbitration provision in paragraph 13.

 

  ENUMERAL BIOMEDICAL HOLDINGS, INC.         By: /s/ Kevin G. Sarney    
Name: Kevin G. Sarney   Title:  Vice President of Finance, Chief Accounting
Officer and Treasurer         KATALYST SECURITIES LLC         By: /s/ Michael A.
Silverman     Name:  Michael A. Silverman   Title: Managing Director         GP
NURMENKARI INC.         By: /s/ Jeffrey Berman     Name:  Jeffrey Berman  
Title:  Director         By: /s/ Robert Fitzpatrick     Name:  Robert
Fitzpatrick   Title:  CCO

 

 

 

 

AGREEMENT TO EXTEND OFFERING PERIOD

 

Whereas, Enumeral Biomedical Holdings, Inc. (“ENUM”), GP Nurmenkari Inc.
(“GPN”), and Katalyst Securities LLC (“Katalyst”) entered into that certain
Placement Agency Agreement, dated May 12, 2017 (the “PAA”);

 

Whereas, pursuant to the PAA, ENUM engaged GPN and Katalyst to act as
co-exclusive placement agents in connection with the private placement of Units
of ENUM’s securities, each Unit consisting of (a) a 12% Senior Secured
Promissory Note, and (b) a warrant to purchase 11,500 shares of ENUM’s common
stock, on the terms set forth in the PAA, during an offering period that runs
through May 19, 2017 but is subject to an extension of up to 30 additional days
if agreed to by ENUM, GPN and Katalyst; and

 

Whereas, each of ENUM, GPN and Katalyst desire to extend the offering period
through and including June 16, 2017.

 

Now therefore, it is hereby agreed by each of the undersigned that the offering
period shall be extended until June 16, 2017.

 

This Agreement to Extend Offering Period (“Extension Agreement”) may be executed
in multiple counterparts, each of which may be executed by less than all of the
parties and shall be deemed to be an original instrument which shall be
enforceable against the parties actually executing such counterparts and all of
which together shall constitute one and the same instrument. The exchange of
copies of this Extension Agreement and of signature pages by facsimile
transmission or in pdf format shall constitute effective execution and delivery
of this Extension Agreement as to the parties and may be used in lieu of the
original Extension Agreement for all purposes. Signatures of the parties
transmitted by facsimile or in pdf format shall be deemed to be their original
signatures for all purposes

 

  ENUMERAL BIOMEDICAL HOLDINGS, INC.   By: /s/ Matthew A. Ebert    
Name:  Matthew A. Ebert   Title:  General Counsel Date:  19 May 2017         GP
NURMENKARI INC.           By: /s/ Jeffery Berman   Date:  19 May 2017
Name:  Jeffery Berman   Title:  Director           By: /s/ Robert Fitzpatrick  
  Name:  Robert Fitzpatrick   Title:  CCO           KATALYST SECURITIES LLC    
    Date:  19 May 2017 By: /s/ Michael Silverman     Name:  Michael Silverman  
Title:  Managing Director

 

 

 